Citation Nr: 0205613	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  00-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. 1151 for deep 
vein thrombosis, left lower extremity as a result of 
treatment at a Department of Veterans Affairs facility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 until May 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Des Moines, Iowa, which denied the benefit sought on 
appeal.

The Board notes that the veteran has submitted evidence not 
yet considered by the 
RO.  The veteran expressly waived any RO consideration by 
letter in February 2002.

The Board further observes that at his videoconference 
hearing in January 2002, the veteran presented testimony 
regarding entitlement to compensation under 38 U.S.C.A. 1151 
for a left ankle and right clavicle injuries.  As these 
issues have not been adjudicated by the RO to date, the Board 
therefore refers them back to the RO for appropriate action.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an unappealed January 1997 decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. 1151 for a left 
leg injury.

3.  The evidence added to the record subsequent to the 
January 1997 rating decision, when viewed in the context of 
the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran filed a new claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 in 
February 2000.

5.  There is no medical evidence of record demonstrating that 
the veteran's deep vein thrombosis, left lower extremity, was 
a result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the VA in furnishing his treatment in January 1996. 


CONCLUSIONS OF LAW

1.  The January 1997 rating decision denying entitlement to 
compensation under 38 U.S.C.A. 1151 for a left leg injury, is 
final.  38 U.S.C.A. §§ 7105, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 20.302, 20.1104 (2001).  

2.  The evidence received subsequent to the January 1997 
rating decision is new and material, and therefore the 
requirements to reopen a claim of entitlement to compensation 
under 38 U.S.C.A. 1151 for a left leg injury have been met.  
38 U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 
(2001).

3. The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a deep 
vein thrombosis, left lower extremity claimed as a result of 
treatment at a VA Medical Center in January 1996 have not 
been met.  38 U.S.C.A. § 1151 (West Supp. 2001); 38 C.F.R. § 
3.358 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. 1151 for a left leg injury was first denied by 
the RO in a January 1997 decision.  The veteran did not 
appeal that determination.  In February 2000, the veteran 
requested that his claim be reopened.  In March 2000 the RO 
determined that new and material evidence had been presented 
to reopen the claim of entitlement to compensation under 
38 U.S.C.A. 1151 for deep vein thrombosis, left lower 
extremity, and deferred a decision on the merits.  In a June 
2000 rating decision, the claim was denied.  The veteran 
disagreed with that decision and initiated this appeal.  

While the RO in March 2000 made a determination as to whether 
new and material evidence had been submitted, the Board 
observes that the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the RO's 
consideration of this issue, the Board must independently 
determine whether new and material evidence has been 
presented.

Duty to notify and assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in July 2000, and 
supplemental statements of the case issued in February 2001 
and November 2001.  The RO also made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  Additionally, the Board observes that the 
evidence associated with the claims file includes VA records 
of inpatient and outpatient care from October 1995 through 
October 2001.  Furthermore, a February 2001 opinion from a VA 
examiner is of record.  Finally, transcripts of the veteran's 
December 2000 hearing before the RO, and his January 2002 
hearing before the undersigned are of record.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Based on the 
foregoing, the Board finds that the requirements under the 
VCAA (as pertains to this case) have been satisfied and that 
this case is ready for further appellate review on the 
merits.

Relevant law and regulations

New and material evidence

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally disallowed, the claim shall be reopened and 
reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a) as it applies to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

38 U.S.C.A. 1151

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability, aggravation, or death were 
service-connected. 38 U.S.C.A. § 1151 (West Supp. 2001); 38 
C.F.R. § 3.358 (2001).  The Board notes that Congress amended 
38 U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 
(West Supp. 2001); see also VAOPGCPREC 40-97 (Dec. 31, 1997)  
The veteran's claim that gave rise to this appeal was filed 
after October 1, 1997.  But see Brown v. Gardner, 115 S. Ct. 
552 (1994) (for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).


Factual background

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. 1151 for deep vein thrombosis, left lower 
extremity, as a result of improper treatment rendered during 
a period of hospitalization at the VA Medical Center in Iowa 
City.  Specifically, he claims that the VA medical staff 
failed to properly treat his seizure activity, and that as a 
result, he fell down during a seizure, causing his presently 
diagnosed deep vein thrombosis, left lower extremity.  He 
further claims that the VA medical staff was additionally 
negligent in not detecting and treating the deep vein 
thrombosis in a timely manner.  

VA inpatient care, January 1996

The VA medical records reveal that the veteran admitted 
himself to the Iowa City VA Medical Center for alcohol 
detoxification on January 5, 1996.  The triage notes stated 
that the veteran had attempted to stop drinking in February 
1995, and that he had experienced problems with seizures.  It 
was further noted that the veteran appeared comfortable and 
was conversing easily.  He was described as being "alert and 
oriented times three."  The VA examiner noted no medical 
conditions at that time, and he had no difficulty ambulating.  

Treatment reports for January 6, 1996 reveal that the veteran 
notified the VA medical staff that he felt he had experienced 
a seizure.  The veteran denied incontinence, drooling, or 
biting his tongue.  He was given instructions to report any 
seizures so that he could be observed.  The treatment notes 
stated that the veteran was to be watched very closely.  The 
treatment note further stated that the veteran was told that 
that VA Medical Center used medications other than Librium, 
and that they wanted to observe his seizures prior to 
administering medication.  
 
Shortly after the veteran reported his unobserved seizure, he 
was found on the floor in the bathroom with his arms shaking.  
The shaking lasted for 30 seconds, and when it stopped he 
stood upright.  He had hit his left cheek and knee on the 
floor.  When observed in bed shortly thereafter, swelling in 
the left cheek was noted.  No injury was observed with 
respect to the veteran's legs.   

The medical staff noted that the above episode was likely a 
pseudoseizure, prompted by the veteran's conversation with a 
nurse in which he learned that he would not be put on a 
Librium protocol.  Further, the treatment report noted that 
the veteran had exhibited no signs of confusion or drowsiness 
following the episode in the bathroom, and that he had not 
bitten his tongue or became incontinent of urine.  

At about noon of that same day, January 6, 1996, the veteran 
was reported to have fallen over in his chair, injuring the 
left side of his face and left orbit.   There was no tongue 
biting, but the veteran did become incontinent of urine.  
Jerky movements were observed, which endured for about one 
minute.  There was no eye rolling.  When questioned following 
that episode, the veteran was able to correctly state what 
city he was in, though he could not state the date, day or 
year.  He was diagnosed with a possible alcohol withdrawal 
seizure.  It was noted that a Librium protocol would be 
started, and that the veteran would be given Dilantin.  He 
was also to be given Phenytoin.  Waist restraints were 
applied and seizure precautions were initiated.  Treatment 
notes indicate that the veteran was placed on 4-point 
restraints, and was later reduced to 2-point restraints.  
Some periods of hallucinations and slight tremors were noted.  

Treatment reports dated January 9, 1996 indicate that the 
veteran's physician found it prudent at that point to obtain 
a neurological test regarding the veteran's head.  It was 
noted that the veteran might have sustained a subdural 
hematoma as a result of falling down.  That same day, a 
contiguous transaxial (CT) was performed, which revealed no 
traumatic change or interparanchymal abnormality.  The 
findings were within normal limits.    

Further treatment entries were made by the veteran's 
physician on January 9, 1996.  In one of these, the physician 
expressed his opinion that, once begun, he would be inclined 
not to stop the Librium protocol unless it was very clear 
that the veteran was not in withdrawal.  

Other reports indicate that on January 10, 1996, the veteran 
developed delirium tremens and was, at that time, started on 
the Librium protocol.  After the Librium protocol was 
started, the delirium reportedly quickly resolved.  He was 
also noted to have been seen by the Neurology Team who 
recommended an EEG, which was done and was reported to be 
normal.  It was later noted that on January 13, 1996, the 
veteran's Librium protocol was finished.

Throughout the initial days of hospitalization, the veteran 
made no complaints pertaining to a left ankle disorder.  The 
first notation of a left leg problem can be seen in a 
treatment report dated January 12, 1996.  This note reflected 
the veteran's complaint of an ache in his left leg due to the 
seizure activity.  It was noted that both legs were bruised.  
A report dated January 14, 1996, again noted left foot and 
ankle pain, which the veteran stated that he had hurt during 
the seizure.  Left leg edema was noted, and the ankle was 
indicated to be purple in color.  The veteran was instructed 
to elevate the left leg.  A January 15, 1996 notation 
indicated that the veteran was taking Tylenol for his left 
leg pain.  Edema in the left leg continued to be noted, and 
the veteran was instructed to monitor such edema, as can be 
seen from a January 17, 1996 treatment entry.  This entry 
further showed that the veteran had no difficulty ambulating.  
Reports over the next several days revealed that the veteran 
continued to request Tylenol to alleviate his left leg pain.  
A notation on January 22, 1996 indicated that the veteran's 
left leg pain was decreasing, though it still persisted.  The 
veteran was apparently transferred from the Iowa City VA 
facility to the Knoxville VA Medical Center on January 
24,1996 for further treatment of polysubstance abuse.  On 
January 29, 1996, a venogram was performed on the veteran's 
left leg.  This procedure revealed an impression of deep vein 
thrombosis.  He was transferred back to the Iowa City VA 
Medical Center on January 29, 1996, for therapy, and placed 
on IV heparin with quick resolution of this lower extremity 
edema, erythema, and warmth over a couple of days, and was 
able to walk without discomfort.  He returned to the 
Knoxville VA medical facility on February 2, 1996.

VA medical opinion

In February 2001, a VA examiner offered an opinion as to 
whether the records of the veteran's January 1996 
hospitalization at the VA Medical Center in Iowa City 
revealed any carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the VA.   He concluded that the veteran received proper 
treatment.  The VA examiner found that proper precautions 
were undertaken with respect to the veteran's potential for 
seizure activity and other withdrawal complications.  He 
further found that appropriate actions were performed 
throughout the course of the veteran's hospitalization. 

With respect to the veteran's potential for seizure activity 
as a result of alcohol withdrawal, the VA examiner noted that 
treatment for alcohol withdrawal complications commonly 
involved the use of anti-convulsant medications, such as 
Phenytoin.  He further noted that control of delirium tremens 
could be accomplished with a benzodiazepine such as Librium. 
The VA examiner then noted that when initiating medication 
for the treatment of alcohol withdrawal, it was necessary to 
contemplate the fact that these drugs could interact with the 
alcohol in an acutely intoxicated person, resulting in 
potential respiratory depression.  Thus, medications are not 
initiated until the symptoms of alcohol withdrawal become 
manifest.  

Regarding the veteran's left leg injury, the VA examiner 
noted that the veteran did not complain of left leg pain 
until January 12, 1996.  Given that the veteran was 
intoxicated upon arrival for treatment, and given that he 
subsequently became disoriented as a result of seizure 
activity, the examiner opined that it was as likely as not 
that the veteran's left leg pain preexisted any treatment but 
went unnoticed until the veteran became more well-oriented on 
January 12, 1996.  The VA examiner further stated that the 
veteran was not particularly at risk for deep venous 
thrombosis.  The major risk factors were said to include 
congestive heart failure, recent surgery (within 
approximately two weeks time) neoplasia, oral contraceptive 
use, varicose veins, and prolonged inactivity.  The examiner 
noted that of these criteria, only prolonged inactivity might 
have been applicable to the veteran, but the examiner 
commented that reports revealed that he was ambulating 
without difficulty.  

Hearing transcripts

In December 2000, the veteran testified at a hearing before 
the RO.  The veteran stated that on January 6, 1996 he had 
inquired about a Librium protocol, and that they did not 
accommodate his request.  The veteran further stated that on 
a previous occasion he had been treated for seizures at VA 
Medical Center in Des Moines, and that Librium was 
administered and further seizures were prevented.  He 
contended that if his request for a Librium protocol was 
honored initially, he never would have had the seizure that 
cause a left leg injury and his eventual deep vein 
thrombosis.  The veteran further expressed his belief that 
the medical staff did not take his complaints seriously, and 
that they believed him to be faking his seizures.  

Regarding his left leg, the veteran stated that x-rays were 
taken after his fall from a chair.  He stated that those x-
rays revealed nothing remarkable, and that he was told the 
ankle was strained.  The veteran further testified that in 
1995 his left leg was swollen from the ankle to the knee.  
The cause behind this swelling is not clear from the hearing 
testimony, though the veteran explicitly stated that he had 
never had deep vein thrombosis prior to his diagnosis in 
January 1996.  Finally, the veteran stated that he had been 
placed in restraints for 8 hours at a time, and that he 
believed this to be the cause of his deep vein thrombosis.  

The veteran next testified in a videoconference hearing 
before the undersigned in January 2002.  At that time the 
veteran stated that, while he had a seizure in the bathroom 
of the VA Medical Center in Iowa City on January 6, 1996, he 
did not receive an EEG until several days later, on January 
9th or 10th.  He proceeded to challenge the nursing staff's 
perception that he was faking his seizures by pointing out 
his unusually high blood pressure readings.  He further 
stated that he questioned the prudence of being taken off 
Librium on January 8, 1996 when it seemed to have been 
working satisfactorily.  When asked whether he had further 
seizure activity following this switch in medication, the 
veteran replied that he did not, though he did experience 
delirium tremens.  The veteran then commented on the February 
2001 medical opinion.  He noted that this report did not 
address the restraint procedure he was put through.  The 
veteran also stated that he disagreed with the finding that 
he was "acutely intoxicated."  

Analysis

The Board will initially address the issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to compensation under 38 U.S.C.A. 1151 for deep 
vein thrombosis, left lower extremity.  The Board observes 
that the newly submitted evidence includes a statement of 
opinion from a VA examiner as to whether the veteran received 
proper care during his hospitalization in Iowa City in 
January 1996.  This statement is "new" in that it is not 
cumulative or redundant of other evidence already associated 
with the claims file.  This statement is also "material," 
as it bears directly and substantially upon the specific 
matter under consideration, namely, whether the veteran 
received proper care during his course of VA treatment.  
Therefore this submission is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the veteran has 
presented new and material evidence sufficient to reopen his 
claim of service connection of entitlement to compensation 
under 38 U.S.C.A. 1151 for deep vein thrombosis, left lower 
extremity. 

As noted previously, in order to prevail in his claim of 
entitlement to compensation under 38 U.S.C.A. 1151, the 
veteran must demonstrate that he has suffered additional 
disability or death as the result of hospital care, medical 
or surgical treatment, or an examination furnished by the VA. 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.358 (2001).  The veteran must further show that such 
additional disability or death was the result of negligence 
or fault by VA.  Id.

In claiming that he received negligent care during 
hospitalization at the Iowa City VA Medical Center in January 
1996, the veteran has made several specific contentions.  
First, the veteran claims that he should have been given 
medication for withdrawal seizures upon admittance to the 
Medical Center, and that the failure to do so constitutes 
negligence by VA.  The triage notes available to the nursing 
staff revealed that the veteran had had past seizure problems 
relating to alcohol withdrawal.  Therefore, the veteran 
contends that their failure to act upon this information was 
negligent.  

In considering the veteran's contention regarding his course 
of medication, the Board observes that no competent medical 
evidence of record shows a causal relationship between the 
VA's failure to medicate the veteran upon admittance and his 
eventual seizure activity.  Essentially, the veteran has not 
presented evidence to show that, if he had been medicated as 
he requested, his subsequent seizure activity would not have 
occurred.  Furthermore, and perhaps more importantly, even if 
the veteran could show that his seizure activity would have 
been prevented had he immediately been medicated upon arrival 
at the Medical Center, there would still not be a finding of 
negligence on the part of VA.  The reason for this can be 
found in the February 2001 opinion statement written by a VA 
examiner.  This statement offered a sound explanation for why 
the veteran was not immediately given medication to prevent 
withdrawal seizures.  As noted in the VA opinion statement, 
when initiating medication for the treatment of alcohol 
withdrawal, it was necessary to contemplate the fact that the 
drugs to be administered could interact with the alcohol in 
an acutely intoxicated person, resulting in potential 
respiratory depression.  Thus, medications are not initiated 
until the symptoms of alcohol withdrawal become manifest.  
Thus, as there was a clear and important medical reason 
behind the decision not to immediately offer medication to 
the veteran, the VA was not negligent in refusing to medicate 
him immediately upon admittance.

The Board acknowledges the veteran's statements, made at his 
videoconference hearing in January 2002, that he was not 
"acutely intoxicated."  It appears that the veteran is 
contending that he was sober enough upon arrival to the 
Medical Center that there should not have been a concern 
regarding the interaction of drugs and alcohol, and that 
therefore, the rationale offered in the February 2001 VA 
opinion for not supplying immediate medication did not apply 
in his situation.  However, as pointed out by the VA examiner 
in the February 2001 opinion, the veteran's blood alcohol 
levels were high, and therefore the VA staff had a valid 
concern regarding the commixture of medication and the 
veteran's blood alcohol.  

The veteran next contends that the VA was negligent in 
allowing him to use the bathroom without an escort.  As the 
evidence shows, the veteran was found on the floor in the 
bathroom with his arms shaking.  He had hit his left cheek 
and knee on the floor.  Regardless of whether the veteran 
should have been accompanied into the bathroom, this incident 
does not entitle the veteran to compensation under 
38 U.S.C.A. 1151, because it did not result in any additional 
disability.  While the veteran did injure his cheek, that is 
not the subject of the instant appeal.  With regard to the 
veteran's leg injury, his lower extremities were observed 
following this incident, and no injury was detected.  
Therefore, as there is no competent medical evidence to show 
that this specific fall was the cause of the veteran's deep 
vein thrombosis, left lower extremity, it is irrelevant 
whether there was any negligence by the VA with respect to 
this incident.  

Following the episode in the bathroom, the veteran displayed 
further seizure activity at lunchtime that same day of 
January 6, 1996.  As previously discussed, the veteran's 
claim that this seizure was the result of VA's negligence in 
failing to give him immediate medication must be rejected, 
because the February 2001 VA opinion statement offered a 
satisfactory explanation for VA's choice not to offer 
immediate medication.  Thus, the veteran's sole remaining 
claim involving this second seizure at the lunch table is 
that the VA was negligent in not treating his leg injury that 
resulted from this second fall.

With respect to the leg injury, the evidence of record does 
not reveal any negligence on the part of VA.  While the 
veteran fell in the lunchroom on January 6, 1996, the veteran 
did not complain of left ankle pain until January 12, 1996.  
A report from January 14, 1996 showed that the veteran was 
instructed to elevate his left leg.  Treatment notes dated 
January 17, 1996 and January 18, 1996 revealed that the 
veteran was ambulating without any problems.  The left leg 
continued to be monitored, and on January 22, 1996 the 
veteran's stated that his left leg pain was decreasing, 
though it still persisted.  X-rays were ordered on January 
26, 1996.  On January 29, 1996, a venogram was performed on 
the veteran's left leg.  This procedure revealed an 
impression of deep vein thrombosis.  

The evidence described above indicates that from the time the 
veteran began to raise complaints regarding his left leg, the 
VA medical staff monitored the condition, and provided 
medication for the pain.  As noted by the VA examiner in his 
February 2001 opinion statement, the veteran was not 
particularly at risk for deep venous thrombosis.  Thus, it 
cannot be said that VA was negligent in not rendering a 
diagnosis of deep vein thrombosis until January 29, 1996.  
The Board notes that x-rays of the veteran's left ankle 
ordered on January 26, 1996 do not appear to be of record.  
The purpose of the x-rays was to rule out bony injury.  There 
is no reason to believe that the x-ray findings relating to 
the veteran's ankle would have indicated the presence of deep 
vein thrombosis.  Moreover, even if such an indication was 
found from the x-rays of the ankle, the veteran received a 
venogram just 3 days after the x-rays were ordered.  Thus, it 
cannot be said that VA delayed in testing the veteran for 
deep vein thrombosis once there was evidence to suggest a 
vascular problem.   

Finally, the veteran contends that VA caused further 
disability to his left ankle and right clavicle as a result 
of restraining procedures employed during his January 1996 
hospitalization.  However, the issue of entitlement to 
compensation under 38 U.S.C.A. 1151 for left ankle and right 
clavicle disorders is not presently before the Board in the 
instant appeal.  These issues have been referred back to the 
RO for appropriate action, and therefore require no further 
analysis at this time.  

In summation, the evidence does not show that the veteran 
suffered additional disability as the result of VA hospital 
care.  Moreover, the VA was not negligent in their decision 
to refrain from providing medication to prevent withdrawal 
seizures immediately upon admission.  Finally, there was no 
negligence or fault on the part of VA in not detecting deep 
vein thrombosis until January 29, 1996.  Accordingly, the 
claim is denied.  



ORDER

Compensation under 38 U.S.C.A. 1151 for deep vein thrombosis, 
left lower extremity, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

